FILED
                            NOT FOR PUBLICATION                              APR 26 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



LAKHBIR SINGH,                                    No. 04-76110

              Petitioner,                         Agency No. A075-308-890

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

              Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                      Argued and Submitted December 3, 2009
                             San Francisco, California

Before: B. FLETCHER, THOMAS and N.R. SMITH, Circuit Judges.




       Lakhbir Singh, a native and citizen of India, petitions for review of the

decision by the Board of Immigration Appeals (BIA) summarily affirming an

immigration judge’s (IJ) denial of his application for asylum, withholding of




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
removal, and relief under the Convention Against Torture (CAT). We have

jurisdiction under 8 U.S.C. § 1252. We grant the petition for review.

      Because the BIA affirmed the IJ’s decision without opinion, we review the

IJ’s decision as the final decision of the agency. Khup v. Ashcroft, 376 F.3d 898,

902 (9th Cir. 2004) (citation omitted). Credibility findings are reviewed under a

substantial evidence standard and will be upheld unless the evidence compels a

contrary result. See He v. Ashcroft, 328 F.3d 593, 595 (9th Cir. 2003) (citation

omitted).

      Substantial evidence does not support the IJ’s conclusion that Singh failed to

demonstrate that he was persecuted. The IJ listed eight factors in support of his

adverse credibility finding: (1) Singh’s demeanor; (2) Singh’s lack of knowledge

regarding the Akali Dal party; (3) Singh’s testimony regarding his father’s arrest;

(4) Singh’s inconsistent testimony regarding medical treatment; (5) Singh’s hair;

(6) Singh’s inconsistent testimony regarding the purpose of the 1995 rally; (7)

Singh’s inconsistent testimony about when he went to the U.P.; and (8) the

authenticity of the warrants and medical records. Substantial evidence does not

support the IJ’s finding.

      The IJ did not identify any specific non-credible aspects of Singh’s

demeanor, making only a generalized evaluation. Thus, the IJ’s finding cannot


                                          2
serve as substantial evidence to support his adverse credibility finding. See Jibril

v. Gonzales, 423 F.3d 1129, 1137 (9th Cir. 2005).

      The IJ’s findings, with regard to Singh’s testimony about (1) his lack of

knowledge regarding the Akali Dal party; (2) his medical treatment, (3) cutting his

hair; (4) the purpose of the 1995 rally; and (5) when he traveled to the U.P., were

not supported by substantial evidence, because he did not sufficiently explain the

significance of the perceived discrepancy. See Shah v. INS, 220 F.3d 1062, 1068

(9th Cir. 2000) (holding that this court “will not uphold an adverse credibility

finding unless the IJ . . . specifically explains the significance of the discrepancy ”).

Additionally, the IJ failed to either confront Singh with the perceived inconsistency

or address Singh’s explanation for the inconsistency. See Soto-Olarte v. Holder,

555 F.3d 1089, 1092 (9th Cir. 2009) (“The IJ must provide a petitioner with a

reasonable opportunity to offer an explanation of any perceived inconsistencies

that form the basis of a denial of asylum.” (internal quotation and citation

omitted)).

      The IJ’s finding regarding Singh’s father’s arrest is not supported by

substantial evidence, because Singh was not asked about the perceived

inconsistency. See Soto-Olarte, 555 F.3d at 1092.




                                            3
      The IJ’s finding regarding the authenticity of the documents is not supported

by substantial evidence, because, again, the IJ failed to provide an adequate

explanation for his reasoning. See Shah, 220 F.3d at 1067. Although the IJ noted

Singh’s explanation with regard to the submitted documents, he failed to consider

such explanation and address it in his decision. Thus, this basis must also fail. See

Soto-Olarte, 555 F.3d at 1091 (“[The IJ’s] lack of consideration given to

[petitioner’s] proffered explanation was error and prevent[ed] the underlying

inconsistency from serving as substantial evidence . . . . ”).

      Because substantial evidence does not support the IJ’s adverse credibility

findings, we remand Singh’s asylum, withholding of removal, and CAT claims to

the BIA.




      PETITION GRANTED AND REMANDED.




                                           4